Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 20 July 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     My dear General
                     Malvan Hill july 20h 1781
                  
                  No Accounts from the North ward, No Letter from Head Quarters—I am utterly a Stranger to Every thing that passes out of Virginia—and Virginian Operations Being for the Present in a State of languor, I Have More time to think of My Solitude.  in a Word, My dear General, I am Home Sick and if I Can’t go to Head Quarters wish at least to Hear from there.
                  I am Anxious to know Your opinion Concerning the Virginia Campaign.  That the Subjugation of this State was the Great object with the Ministry is an Undisputable fact—I think Your diversion Has Been of More Use to this State than My Maneuvres.  But the later Have Been much Directed By political Views.  So long as Mylord wished for an Action, Not one Gun Has Been fired—The Moment He Declined it we Have Been Scarmishing—But I took Care never to Commit the Army—His Naval Superiority—His Superiority of Horse, of Regulars, His thousand Advantages over us were Such that I am lucky Enough to Have Come off Safe—I Had an Eye upon European Negotiations, and Made it a point to Give His Lordship the Disgrace of a Retreat.
                  So Soon as He Had Crossed He Improved the Opportunity to Send Tarleton into Amelia—But was Disapointed in the Stores which He expected to find, and which Had Been Previously Removed—I thought at first the Cavalry would join Rawdon, and detached Waïne and Morgan Either to Maneuvre Tarleton down or to determine His Course—Upon this He Retired with Precipitation towards Portsmouth Where the British Army is for the Present.
                  From Every Account it Appears a part of the Army will Embark—The Light Infantry—the Guards—the 80h Rgt—the Queen’s Rangers are it is Said Destined to Newyork—Of this I Have Sent Accounts By water to Rhode island But Question if the Boats will Arrive—My opinion Was the Cavalry Should push towards Carolina—But their Late Movements Seem to Indicate a Different Intention—Lord Cornwallis, I am told, is much Disappointed in His Hopes of Command—I Cannot find out what He Does with Himself—Should He go to England, we are, I think, to Rejoice for it—He is a Bold and Active Man, two dangerous qualities in this Southern war.
                  General Waïne’s Pennsylvanians Never Exceeded about 700—Fighting and Desertion Have Much Reduced them—I Have Sent Him to Goode’s Bridge upon Appamatox.  The three Pennsylvania Bataîllons Have Been Reduced to two—About 250 each fit for duty—to this I Have Added 300 Virginia New levies—General Morgan and 500 Riflemen with Some dragoons is also at Goode’s Bridge to Support Waïne—But the Moment the Embarkation sails Morgan will Return and the others proceed to Carolina—I Have obtained from the Executive that 2000 Militia Be ordered to Boyd’s ferry upon Dan River.  This force will Give General Greene a Decided Superiority.  I am Determined to Reinforce Him at My own Risks.  It is Important for the treaty that Carolina Be Reconquered.
                  The light Infantry and Whatever Militia Remains are Encamped upon Malvan Hill—the Most Airy and Healthy place this Side of the Mountains—I Have a post at Sandy Point to Examine the Ennemy’s Movements—I Shall Have Some Militia in the Vicinity of Williamsburg—The Glocester County Militia in their own County—Clel Parker Has Some on the South Side of James River—The few Boats that Remain are Collected at Four Miles Creek—Such is for the present our Situation—I Have Endeavoured to attend to the Health and Refreshment of our Men—while I Had parties to Gain Intelligences, and Prevent plunders—I Have directed Parker’s Detachement, about 300 militia, to keep clear of Danger from an attak—His men are from the adjacent Counties to Suffolk.  The Executive Have promised I Should in a little time Have 5000 Militia—Let it Be 4000 and the light infantry, in Case 2000 men go to Newyork, 600 must Be kept as a Garrison in Portsmouth, and the Remainder tho’ we Cant prevent their plundering may Be prevented from forming Any Establishement in the State—provided we Can Make up a Body of Cavalry—the Most difficult of all works in this Country—Nothing But a treaty of alliance with the Negroes Can find Out dragoon Horses, and it is By those means the Ennemy Have Got a formidable Cavalry.
                  Inclosed, My dear General You will find Some plans Relating to the islands of Newyork.  I could not sooner get at them.  During the Retreat, and during the pursuit our Small army Had as little Baggage as is possible with Militia and I endeavoured to Give the Example.
                  George Has Been very Sick But Has Now Recovered and is with me—In Mercer’s volonteer dragons there was a Young Nephew of yours who is Very promising and Served as a dragoon with the Utmost zeal Activity and Gallantry.
                  Major Galvan Having obtained leave to Return to the Northward is now on His Way to Philadelphia—The Cloathing you Have long ago Sent to the light infantry is not Yet Arrived.  I Have Been obliged to send for it, and Expect it in a few days—These three Bataïllons are the Best troops that Ever took the field—My Confidence in them is Unbounded—they are far Superior to any British troops, and None will Ever Venture to meet them at Equal Numbers—What a pity these men are not Employed along with the french Grenadiers!  They would do Eternal Honor to our Arms—But their presence Here, I must Confess, Has Saved this State, and indeed the Southen part of the Continent.  Adieu, My dear general, with the Highest Respect and most tender affections I Have the Honor to Be Your Most obedient Humble Servant
                  
                     Lafayette
                  
               